         Case 3:18-cv-05945-VC Document 44 Filed 11/13/18 Page 1 of 11



Nicholas Ranallo (SBN 275016)
nranallo@mavrolaw.com
MAVRONICOLAS & DEE LLP
2443 Fillmore St., #380-7508
San Francisco, CA 94115
T: (831) 607-9229
F: (831) 533-5073

Peter Dee (pro hac vice)
pdee@mavrolaw.com
MAVRONICOLAS & DEE LLP
3 Park Avenue, 15th Floor
New York, NY 10016
T: (646) 770-1256
F: (866) 774-9005

Attorneys for Plaintiff Social Technologies LLC


                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

                                SAN FRANCISCO DIVISION


SOCIAL TECHNOLOGIES LLC, a Georgia                Case Number: 3:18-cv-05945-VC
limited liability company,
                                                  PLAINTIFF SOCIAL TECHNOLOGIES
               Plaintiff,                         LLC’S ANSWER TO DEFENDANT
                                                  APPLE INC.’S COUNTERCLAIMS
       vs.

APPLE INC., a California corporation,

               Defendant.
             Case 3:18-cv-05945-VC Document 44 Filed 11/13/18 Page 2 of 11



        Plaintiff and Counter-Defendant Social Technologies LLC (“Plaintiff” or “Social Tech”)

hereby answers the allegations of Defendant and Counterclaimant Apple Inc. (“Defendant” or

“Apple”) set forth in its Counterclaims, on personal knowledge as to its own activities and on

information and belief as to the activities of others, as follows:

                                  ANSWER TO COUNTERCLAIMS

        To the extent the Counterclaims assert conclusions of law, such conclusions of law

require no response in this Answer. Except to the extent expressly admitted herein, Social Tech

denies each and every allegation in Apple’s Counterclaims.

        1.       Social Tech admits that Apple seeks cancellation of Social Tech’s trademark

Registration No. 5,566,242. Social Tech denies all remaining allegations in paragraph 1 of the

Counterclaims.

        2.       Social Tech denies that the “MEmoji App” garnered significant goodwill from

September 22, 2014 through July 2018, and denies that Apple has rights in the MEMOJI mark

dating back to at least September 22, 2014. Social Tech lacks knowledge or information

sufficient to form a belief as to the truth of the remainder of the allegations in paragraph 2 of the

Counterclaims, and on that basis, denies those allegations.

        3.       Social Tech admits that it filed its intent-to-use application for the MEMOJI

Design Mark on April 1, 2016, and admits that it released its app after Apple announced at its

2018 WWDC that its Memoji software feature would be part of the its new iOS 12 operating

system. Social Tech denies that it did not release its app until after Apple’s purchase of the

MEMOJI mark and associated goodwill from Prior Owners as not such right(s) in the MEMOJI

mark or goodwill existed to transfer to Apple from Prior Owners. Social Tech lacks knowledge




Plaintiff’s Answer to Counterclaims               1                                    Case No. 18-5945
             Case 3:18-cv-05945-VC Document 44 Filed 11/13/18 Page 3 of 11



or information sufficient to form a belief as to the truth of the remainder of the allegations in

paragraph 3 of the Counterclaims, and on that basis, denies those allegations.

        4.       Social Tech denies the allegations in paragraph 4 of Apple’s Counterclaims.

        5.       Social Tech lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 5 of the Counterclaims, and on that basis, denies those allegations.

        6.       Social Tech admits the allegations in paragraph 6 of Apple’s Counterclaims.

        7.       Paragraph 7 of Apple’s Counterclaims consist of legal conclusions and contains

no factual allegations to which a response is required.

        8.       Paragraph 8 of Apple’s Counterclaims consist of legal conclusions and contains

no factual allegations to which a response is required, but to the extent a response is required,

Social Tech admits that Social Tech initiated litigation in this district against Apple, and

otherwise denies the remaining factual allegations in paragraph 8 of the Counterclaim.

        9.       Paragraph 9 of Apple’s Counterclaims consist of legal conclusions and contains

no factual allegations to which a response is required. To the extent a response is required,

Social Tech admits that venue is proper in this judicial district, but denies that Apple has been

harmed by Social Tech’s conduct in this judicial district.

        10.      Social Tech lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 10 of the Counterclaims, and on that basis, denies those allegations.

        11.      Social Tech lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 11 of the Counterclaims, and on that basis, denies those allegations.

        12.      Social Tech lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 12 of the Counterclaims, and on that basis, denies those allegations.




Plaintiff’s Answer to Counterclaims               2                                    Case No. 18-5945
           Case 3:18-cv-05945-VC Document 44 Filed 11/13/18 Page 4 of 11



        13.      Social Tech lacks knowledge or information sufficient to form a belief as to the

allegations in paragraph 13 of the Counterclaims, and on that basis, denies those allegations.

        14.      Social Tech denies the allegations in paragraph 14 of Apple’s Counterclaims.

        15.      Social Tech admits that publicly-available records for the PTO indicate that Prior

Owners filed two trademark applications for the MEMOJI mark. Social Tech admits that the

first asserted an intent to use the mark on baseball caps and hats, shirts, and t-shirts, and that it

was abandoned on December 28, 2015. The same application also included a use-based portion

covering computer software which was also abandoned on December 28, 2015. Social Tech

denies the remainder of the allegations in paragraph 15 of the Counterclaims.

        16.      Social Tech admits that publicly-available records for the PTO indicate that Prior

Owners filed a second application for the MEMOJI mark on April 3, 2017 – not April 6, 2017 –

covering computer software only.

        17.      Social Tech admits that publicly-available records for the PTO indicate that Prior

Owners’ second application for the MEMOJI mark was suspended on June 26, 2017 because, if

Social Tech’s prior-filed pending application registers (which it since has), Prior Owners’ mark

may be refused registration under Trademark Act Section 2(d) because of a likelihood of

confusion with Social Tech’s registered mark. To the extent not expressly admitted herein,

Social Tech denies the remainder of the allegations in paragraph 17 of the Counterclaims.

        18.      Social Tech denies that Prior Owners had rights or goodwill in the MEMOJI mark

to transfer to Memofun, and denies that Memofun had rights or goodwill in the MEMOJI mark

to transfer to Apple. Social Tech lacks knowledge or information sufficient to form a belief as to

the remainder of the allegations in paragraph 18 of the Counterclaims, and on that basis, denies

those allegations.




Plaintiff’s Answer to Counterclaims                3                                     Case No. 18-5945
           Case 3:18-cv-05945-VC Document 44 Filed 11/13/18 Page 5 of 11



        19.      Social Tech denies that Prior Owners had rights or goodwill in the MEMOJI mark

to transfer to Memofun, and denies that Memofun had rights or goodwill in the MEMOJI mark

to transfer to Apple. Social Tech admits that the publicly-available records for the PTO indicate

that on June 5, 2018, Apple recorded at the PTO the assignment of Prior Owners’ purported

rights to MemoFun, and the assignment of those purported rights from MemoFun to Apple.

        20.      Social Tech denies the allegations in paragraph 20 of Apple’s Counterclaims.

        21.      Social Tech admits the allegations in paragraph 21 of Apple’s Counterclaims.

        22.      Social Tech admits that at the time it filed its application, it was aware of Prior

Owners’ abandoned PTO application and abandoned mobile application. Social Tech denies the

remainder of the allegations in paragraph 22 of Apple’s Counterclaims.

        23.      Social Tech admits the allegations in paragraph 23 of Apple’s Counterclaims.

        24.      Social Tech admits that on June 4, 2018, Apple announced at its WWDC its

Memoji software feature would be part of its iOS 12 operating system. Social Tech lacks

knowledge or information sufficient to form a belief as to the remainder of the allegations in

paragraph 24 of the Counterclaims, and on that basis, denies those allegations.

        25.      Social Tech admits that it advanced the planned release date for its mobile

application and is offering for free download of the app with in-app purchases for sale in

California and in interstate commerce under the Memoji Design Mark. Social Tech denies the

remainder of the allegations in paragraph 25 of the Counterclaims.

        26.      Social Tech admits the allegations in paragraph 26 of Apple’s Counterclaims.

        27.      Social Tech admits that it is using the rights conferred by its constructive use date

of April 1, 2016 and registered trademark, Reg. No. 5,566,242 to prevent Apple from using the

MEMOJI trademark. Social Tech admits that publicly-available records for the PTO indicate




Plaintiff’s Answer to Counterclaims                4                                     Case No. 18-5945
           Case 3:18-cv-05945-VC Document 44 Filed 11/13/18 Page 6 of 11



that Prior Owners’ second application for the MEMOJI mark was suspended on June 26, 2017

because, if Social Tech’s prior-filed pending application registers (which is since has), Prior

Owners’ mark may be refused registration under Trademark Act Section 2(d) because of a

likelihood of confusion with Social Tech’s registered mark. To the extent not expressly admitted

herein, Social Tech denies the remainder of the allegations in paragraph 27 of the Counterclaims.

        28.      Social Tech hereby realleges and incorporates by reference each and every

preceding paragraph of this Answer as if set forth herein.

        29.      Social Tech denies the allegations in paragraph 29 of Apple’s Counterclaims.

        30.      Social Tech denies the allegations in paragraph 30 of Apple’s Counterclaims.

        31.      Social Tech denies the allegations in paragraph 31 of Apple’s Counterclaims.

        32.      Social Tech denies the allegations in paragraph 32 of Apple’s Counterclaims.

        33.      Social Tech denies the allegations in paragraph 33 of Apple’s Counterclaims.

        34.      Social Tech denies the allegations in paragraph 34 of Apple’s Counterclaims.

        35.      Social Tech hereby realleges and incorporates by reference each and every

preceding paragraph of this Answer as if set forth herein.

        36.      Social Tech denies the allegations in paragraph 36 of Apple’s Counterclaims.

        37.      Social Tech denies the allegations in paragraph 37 of Apple’s Counterclaims.

        38.      Social Tech denies the allegations in paragraph 38 of Apple’s Counterclaims.

        39.      Social Tech denies the allegations in paragraph 39 of Apple’s Counterclaims.

        40.      Social Tech denies the allegations in paragraph 40 of Apple’s Counterclaims.

        41.      Social Tech denies the allegations in paragraph 41 of Apple’s Counterclaims.

        42.      Social Tech denies the allegations in paragraph 42 of Apple’s Counterclaims.

        43.      Social Tech denies the allegations in paragraph 43 of Apple’s Counterclaims.




Plaintiff’s Answer to Counterclaims              5                                    Case No. 18-5945
           Case 3:18-cv-05945-VC Document 44 Filed 11/13/18 Page 7 of 11




        44.      Social Tech denies the allegations in paragraph 44 of Apple’s Counterclaims.

        45.      Social Tech hereby realleges and incorporates by reference each and every

preceding paragraph of this Answer as if set forth herein.

        46.      Social Tech denies the allegations in paragraph 46 of Apple’s Counterclaims.

        47.      Social Tech denies the allegations in paragraph 47 of Apple’s Counterclaims.

        48.      Social Tech lacks knowledge or information sufficient to form a belief as to the

truth of the remainder of the allegations in paragraph 48 of the Counterclaims, and on that basis,

denies those allegations.

        49.      Social Tech denies the allegations in paragraph 49 of Apple’s Counterclaims.

        50.      Social Tech denies the allegations in paragraph 50 of Apple’s Counterclaims.

        51.      Social Tech denies the allegations in paragraph 51 of Apple’s Counterclaims.

        52.      Social Tech denies the allegations in paragraph 52 of Apple’s Counterclaims.

        53.      Social Tech denies the allegations in paragraph 53 of Apple’s Counterclaims.



                                 ANSWER TO PRAYER FOR REIEF

        Social Tech admits that Apple seeks the relief requested, but denies that Apple is entitled

to any of the relief it requests in its Prayer for Relief, including Paragraphs 1 through 6 of the

Prayer for Relief. Social Tech respectfully requests that Apple’s request for injunctions,

damages, costs, attorneys’ fees, and cancellation be denied, Social Tech be awarded costs and

fees incurred by defending Apple’s Counterclaims, and Social Tech be granted any other such

relief that this Court deems appropriate.




Plaintiff’s Answer to Counterclaims               6                                     Case No. 18-5945
             Case 3:18-cv-05945-VC Document 44 Filed 11/13/18 Page 8 of 11



                                      AFFIRMATIVE DEFENSES

        As to affirmative defenses to the Counterclaims, Social Tech does not, by stating the

matters set forth in these defenses, allege or admit that it has the burden of proof or persuasion

with respect to any of these matters, and does not assume the burden of proof or persuasion on

any matters as to which Apple has the burden of proof or persuasion. The following affirmative

defenses are based on Social Tech’s knowledge, information, and belief at this time, and Social

Tech specifically reserves the right to modify, amend, or supplement any affirmative defense not

contained in this Answer. Social Tech reserves the right to assert other defenses as information

is gathered through discovery and investigation.

                                       First Affirmative Defense

                                       (Laches and Undue Delay)

        1.       Apple’s claims against Social Tech are barred, in whole or in part, by laches

and/or Apples undue delay. Apple and/or its predecessors unreasonably delayed to enforce its

rights, if any, despite its full awareness of Social Tech’s actions and PTO application prior to the

opposition period.

        2.       Social Tech has been promoting its forthcoming Memoji app online since January

2017.

        3.       Apple, by its predecessors, had notice of Social Tech’s intent to use PTO

application at least as early as June 26, 2017, when the PTO expressly notified Apple’s

predecessors of Social Tech’s pending intent to use application, well before the opposition

period. No opposition was filed.

        4.       Social Tech reasonably relied on Apple and/or its predecessors inaction to alter its

position and develop, promote and release its Memoji app using the Memoji mark.




Plaintiff’s Answer to Counterclaims                7                                   Case No. 18-5945
             Case 3:18-cv-05945-VC Document 44 Filed 11/13/18 Page 9 of 11



        5.       It would be unjust for Social Tech to have to rebrand its Memoji app given

Apple’s inaction.

                                      Second Affirmative Defense

                                           (Abandonment)

        6.       Apples claims set forth in the Counterclaims are barred by the abandonment of

any rights Apple’s predecessors may have had.

                                      Third Affirmative Defense

                                       (Waiver and/or Estoppel)

        7.       Each of the purported claims set forth in the Counterclaims are barred by the

doctrines of waiver and/or estoppel.

        8.       Apple waived any rights to pursue its Counterclaims due to its or its predecessors

unreasonable delay, including failing to oppose Social Tech’s PTO application despite express

notice of same, and/or in failing to respond to Social Tech’s letter requesting information

regarding Apple’s asserted purported rights, dated June 22, 2018.

        9.       Social Tech reasonably relied on Apple’s inaction in developing, promoting and

releasing its Memoji app.

                                      Fourth Affirmative Defense

                                           (Unclean Hands)

        10.      Apple’s claims are barred in whole or in part by the doctrine of unclean hands.

                                       Fifth Affirmative Defense

                                              (Priority)

        11.      Apple’s claims against Social Tech are barred, in whole or in part, by Social

Tech’s priority of rights.




Plaintiff’s Answer to Counterclaims               8                                   Case No. 18-5945
          Case 3:18-cv-05945-VC Document 44 Filed 11/13/18 Page 10 of 11



        12.      Social Tech’s priority dates back to April 1, 2016, before Apple’s use of the

MEMOJI mark.

                                       Sixth Affirmative Defense

                                            (Acquiescence)

        13.      Social Tech repeats paragraphs 1-12 of these affirmative defenses. Each of the

purported claims set forth in the Counterclaims are barred by the doctrines of acquiescence.

                                      Seventh Affirmative Defense

                                         (Failure to Mitigate)

        14.      Apple has failed to mitigate its damages, if any, and any recovery should be

reduced or denied accordingly.

                                      Eighth Affirmative Defense

                                       (Failure to State a Claim)

        15.      The claims of the Counterclaims are barred, in whole or in part, for failing to state

a claim upon which relief can be granted.

                                       Ninth Affirmative Defense

                                             (Good Faith)

        16.      The claims of the Counterclaims are barred, in whole or in part, by the doctrine of

good faith.

                                      Tenth Affirmative Defense

                                         (Duplicative Claims)

        17.      Without admitting that the Counterclaims state a claim, any remedies are limited

to the extent that there is sought an overlapping or duplicative recovery pursuant to the various

claims for any alleged single wrong.




Plaintiff’s Answer to Counterclaims                9                                    Case No. 18-5945
          Case 3:18-cv-05945-VC Document 44 Filed 11/13/18 Page 11 of 11



                                       Eleventh Affirmative Defense

                                              (No Damage)

        18.      Without admitting that the Counterclaims state a claim, there has been no damage

in any amount, manner or at all by reason of any act alleged against Social Tech in the

Counterclaims, and the relief prayed for in the Counterclaims therefore cannot be granted.

                                       Twelfth Affirmative Defense

                                           (No Willful Conduct)

        19.      Apple’s claims for enhanced damages and an award of fees and costs against

Social Tech have no basis in fact or law and should be denied.

                                      Thirteenth Affirmative Defense

                                           (Non-Infringement)

        20.      Social Tech has not infringed any applicable trademarks under federal or state

law.

                                      Fourteenth Affirmative Defense

                          (Lack of Ownership of Valid Trademark Rights)

        21.      Apple’s Counterclaims fail because Apple does not own valid rights in the

MEMOJI mark.

                                            JURY DEMAND

        A jury trial is demanded on all issues so triable.

Dated: November 13, 2018

                                                 MAVRONICOLAS & DEE LLP

                                                 By: /s/Peter Dee
                                                 Peter Dee (pro hac vice)
                                                 Nicholas Ranallo (SBN 275016)
                                                 Attorneys for Plaintiff Social Technologies LLC



Plaintiff’s Answer to Counterclaims                10                                  Case No. 18-5945
